Justice Owen,
joined by Justice Hecht, concurring in the denial of petition for review.
The significant issue in this case is whether the juvenile court had jurisdiction under Texas Family Code sections 55.01 and 55.021 to order mental health proceedings for a person over the age of 18 when he appeared before the court at a hearing to determine whether he should be transferred from the Texas Youth Commission to the Texas Department of Criminal Justice Institutional Division. However, the Court cannot reach this issue because it was not properly preserved in the trial court. The court of appeals should not have addressed the issue for the same reason. 16 S.W.3d 77 (Tex.App.—Houston [1st Dist.] 2000). Had the issue been preserved, I would have been in favor of granting this petition for review.

. Although these provisions have since been amended by Act of May 27, 1999, 76th Leg., R.S., ch. 1477, § 14, 1999 Tex.Gen.Laws 5067, 5072-83, the amendments are not applicable to this case.